Citation Nr: 0721847	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-18 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine secondary to service-connected 
left knee disability.

2.  Entitlement to a rating in excess of 30 percent for 
residuals, left knee injury with degenerative arthritis, left 
knee replacement.

3.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease, right knee, prior 
to November 16, 2006.

4.  Entitlement to total disability based on individual 
unemployability (TDIU) prior to January 1, 2008.

5.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease, right knee, beginning. January 1, 
1998.

6.  Entitlement to TDIU beginning January 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2002 
and June 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  In the June 
2002 rating decision the RO discontinued the evaluation for 
residuals, left knee injury with degenerative arthritis 
evaluated as 20 percent disabling, effective March 16, 2001, 
and then granted service connection for left total knee 
replacement with an evaluation of 30 percent effective March 
16, 2001.  The June 2002 rating decision also granted service 
connection for degenerative joint disease, right knee, with 
an evaluation of 10 percent effective March 16, 2001, but 
denied the veteran's request for TDIU.  The June 2004 rating 
decision denied service connection for degenerative joint 
disease, lumbar spine, secondary to left knee injury with 
degenerative arthritis.

In a December 2006 rating decision the RO increased the 
rating for degenerative joint disease, right knee, from 10 
percent to 100 percent effective November 16, 2006, to 
January 1, 2008, due to a total knee replacement, and 
assigned a 30 percent evaluation effective January 1, 2008.

The issues of entitlement to a rating in excess of 30 percent 
beginning January 1, 2008, and entitlement to TDIU beginning 
January 1, 2008, are addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  The veteran does not have a back disability that is 
linked by competent medical evidence to a service-connected 
disability.

2.  The veteran's left knee disability is not productive of 
severe painful motion or weakness.

3.  Prior to November 16, 2006, the veteran's right knee 
disorder was not productive of any limitation of extension, 
lateral instability, or subluxation, but the veteran was 
unable to fully flex to 140 degrees, and suffered from 
moderate to severe degenerative arthritis of the right knee.

4. Prior to November 16, 2006, the veteran did not have a 
single disability rated at 60 percent or more, or two or more 
service-connected disabilities with a combined rating of 70 
percent or more, nor was he incapable of obtaining and 
following a substantially gainful employment due to service-
connected disabilities.

5.  The veteran's request for a rating in excess of 100 
percent/TDIU for his service-connected right knee disability 
beginning November 16, 2006, to January 1, 2008, is moot 
since the veteran currently has a rating of 100 percent for 
status post right knee arthroplasty during that timeframe.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder is not the result of or 
proximately due to a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2006).  

2.  The criteria for a rating in excess of 30 percent for 
residuals, left knee injury with degenerative arthritis, left 
knee replacement have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.59, 4.71a, 
Diagnostic Codes 5055, 5256, 5261-5262 (2006).

3.  The criteria for a rating in excess of 10 percent prior 
to November 16, 2006, for degenerative joint disease, right 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.59, 4.71a, Diagnostic 
Codes 5260, 5003 (2006).

4.  The criteria for TDIU prior to November 16, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for degenerative joint disease lumbar 
spine.

The veteran seeks service connection for a back disability 
secondary to a service-connected disability.  He is currently 
service-connected for bilateral knee disabilities.  

Establishing service connection for a disability that is 
proximately due to or the result of a service-connected 
disease or injury requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Current VA and private treatment records (including an 
magnetic resonance imaging of the lumbar spine done by VA in 
October 2004) confirm a current diagnosis of degenerative 
joint disease, lumbar spine.  Compensation and pension 
examination done in February 2004 also found "significant" 
disc space narrowing and osteoarthritic changes of the lumbar 
spine at the L5-S1 disc level.  However, the record contains 
no competent medical evidence of a causal link between the 
veteran's service-connected knee disabilities and his current 
lumbar spine disorder.  The record also contains no evidence 
which shows that the veteran's nonservice-connected lumbar 
spine disorder is aggravated by a service-connected 
disability.  In fact, the February 2004 compensation and 
pension examiner opines as follows: 

I do believe that [the veteran] has some 
osteoarthritic changes about his lumbar 
spine.  I do not believe, however, that 
this is directly attributable to the 
service-connected status of his knees.  
Most likely, this is degenerative in 
nature.  His osteoarthritic lumbar spine 
may well have been exacerbated though 
with heavy lifting performed in the mid- 
'90's. . . . It may be possible that his 
lumbar spine pain was exacerbated or 
worsened due to weakness of his lower 
extremities, but I believe this to be 
unlikely.  More likely I believe that his 
lumbar spine osteoarthritis is 
degenerative in nature.  

The record contains no competent medical evidence to the 
contrary.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(2) (where, as here, the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion).  While 
the examiner concedes that it is "possible" that the 
veteran's lumbar spine was exacerbated by his lower extremity 
weakness, statements favorable to the veteran's claim that do 
little more than suggest a possibility are too speculative to 
establish the required nexus for service connection.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  In any event, the 
examiner clearly states that it is unlikely that the 
veteran's lumbar spine disorder was aggravated by his lower 
extremity, and reiterates his opinion that the veteran's 
lumbar spine disorder is, instead, more likely degenerative 
in nature.  Accordingly, in the absence of any evidence that 
shows that the veteran's lumbar spine disability was 
proximately caused or aggravated by a service-connected 
disability, service connection for degenerative joint disease 
of the lumbar spine secondary to a service-connected knee 
disability must be denied.  38 C.F.R. § 3.310.  See Pond, 12 
Vet. App. at 346.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

II.  Increased rating, left knee

In January 1976 the veteran was service-connected for 
residuals of a left knee injury associated with degenerative 
arthritis under Diagnostic Code 5257, with an evaluation of 
20 percent effective January 7, 1976.  In 1996 he had a total 
left knee replacement.  In March 2001 he requested that the 
rating for his left knee disorder be increased.  In a rating 
decision dated in June 2002 the rating for his left knee 
disorder was increased to 30 percent under Diagnostic Code 
5055.  The veteran contends that a higher rating is 
warranted.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006).  

Diagnostic Code 5055 provides the rating criteria for the 
prosthetic replacement of a knee joint.  Under this code, for 
one year following implantation, the knee joint warrants an 
evaluation of 100 percent.  Thereafter, where there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
is warranted.  A minimum evaluation of 30 percent is assigned 
for prosthetic replacement of knee joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  

Where there are intermediate degrees of residual weakness, 
pain or limitation of motion, the disability is rated by 
analogy to Diagnostic Codes 5256, 5261 or 5262.  Id.

Diagnostic Code 5256 provides for a 30 percent evaluation for 
ankylosis of a knee that is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  A 
40 percent rating is warranted for ankylosis in flexion 
between 10 and 20 degrees, and a 50 percent rating is 
warranted for ankylosis in flexion between 20 and 45 degrees 
is rated 50 percent disabling.  The highest rating of 60 
percent is warranted for ankylosis which is extremely 
unfavorable, in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5261, limitation of extension is 
noncompensable if extension is limited to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Diagnostic Code 5261 
also provides for a 10 percent evaluation when extension is 
limited to 10 degrees; a 20 percent evaluation when extension 
is limited to 15 degrees; a 30 percent evaluation when 
extension is limited to 20 degrees; a 40 percent evaluation 
when extension is limited to 30 degrees; and a 50 percent 
evaluation when extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Diagnostic Code 5262 provides for a 40 percent rating when 
there is nonunion of the tibia and fibula.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.  A 30 percent rating is 
warranted for malunion of the tibia and fibula with marked 
knee or ankle disability; a 20 percent evaluation is 
warranted for malunion of the tibia and fibula with moderate 
knee or ankle disability; and a 10 percent evaluation is 
warranted for malunion of the tibia and fibula with slight 
knee or ankle disability.  Id.

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Medical records show that in 1996 the veteran underwent a 
total left knee arthroplasty.  The veteran complains of a 
constant ache in his left knee since that time.  He adds that 
he occasionally wears a left knee brace.  

In October 2001 the veteran underwent a compensation and 
pension (C&P) examination.  According to the examiner, the 
veteran's left knee replacement "looks very good," although 
the left knee lacked the terminal 2-3 degrees of full 
extension.  The examiner also reported "some palpable 
grinding with [the veteran's] range of motion," and "a 
little bit of instability," but noted that the left knee was 
stable to varus stress.  

VA treatment record dated in September 2002 contain the 
remarks "chronic bilateral knee pain for many years," but 
note that the veteran was not taking any medications for his 
symptoms.  Physical examination done at that time found both 
knees to be cool without effusions, with full range of motion 
of the left knee and a positive anterior drawer.  McMurray's 
and Lachman's tests were also normal.  Subsequent treatment 
notes dated in March 2003 include the following remarks: 
"midline healed incision, range of motion 5-110, patellar 
crepitus, no instability."

C&P examination done in May 2003 found left knee range of 
motion from 0 to 110 degrees, with pain with forced flexion 
at about 100 degrees.  During the examination the veteran 
reported that his left knee does not give out on him, and 
does not swell.  X-rays showed the arthroplasty to be in 
place, with no obvious loosening, and good alignment of the 
components.  There was also no evidence of infection or 
fracture, and extensor mechanism was intact.  According to 
the examiner, the veteran's patella "appears to track 
well."  

In January 2006 the veteran underwent another C&P 
examination.  Findings included left knee range of motion 
flexion from 0 to 100 degrees (passive and active) and 0 
degrees of extension, with no pain through stability 
examination, and no pain on repetitive use.  Medial and 
lateral collateral ligament testing were stable, as was varus 
and valgus, which were both in neutral.   X-rays showed "a 
total knee arthroplasty."  

Despite the veteran's complaints of a "constant ache" in 
his left knee following his left knee arthroplasty, there is 
no evidence of severe painful motion or weakness of the left 
knee.  According to the veteran his left knee does not give 
out or swell.  X-rays show no evidence of loosening, 
infection, or fracture.  Treatment records inform that the 
left knee is cool with full range of motion.  In fact, 
September 2002 treatment providers advise that the veteran 
was not taking any medications for his left knee complaints.  
In addition, the January 2006 examiner found no pain through 
stability examination or repetitive use.  Based on all of the 
evidence of record, the criteria for a rating in excess of 30 
percent for prosthetic replacement of knee joint are not met.  
38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Evaluation under Diagnostic Code 5256 and Diagnostic Code 
5262 is not warranted since the record contains no objective 
evidence of ankylosis or impairment of the tibia and fibula.  
The Board also finds that evaluation under Diagnostic Code 
5261 is not warranted.  Although the veteran was unable 
during the October 2001 examination to extend his left knee 
to 0 degrees, extension of less than 5 degrees is considered 
normal for VA purposes.  Indeed, the October 2001 examiner 
remarked that the veteran ambulates without an antalgic gait, 
even without his cane and knee brace.  Subsequent 
examinations show full extension of the left knee.  Since the 
veteran has full active extension of the left knee an 
increase in rating for pain due to limitation of extension is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board has considered the doctrine of reasonable doubt, 
but finds it to be inapplicable, as the record does not 
provide an approximate balance of negative and positive 
evidence on the merits.  38 C.F.R. § 3.102.  

The assignment of an extra-schedular rating was also 
considered under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's service-
connected left knee disability has resulted in marked 
interference with his earning capacity beyond that 
contemplated by the assigned evaluation, or that it has 
necessitated frequent periods of hospitalization.  The Board 
therefore finds that the impairment resulting from the 
veteran's left knee disability is appropriately compensated 
by the currently assigned schedular ratings.  Referral by the 
RO to the Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is thus not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

III.  Initial rating in excess of 10 percent for 
right knee degenerative joint disease prior to November 16, 
2006 

In a rating decision dated in June 2002 the veteran was 
granted service connection for degenerative joint disease, 
right knee, with an evaluation of 10 percent effective March 
16, 2001, which the veteran appealed.  In a rating decision 
dated in December 2006 the evaluation for right knee 
disability was increased to 100 percent from November 16, 
2006, to January 1, 2008, due to total right knee replacement 
done by VA in November 2006.  Accordingly, the timeframe 
under consideration in this decision for a rating in excess 
of 10 percent is March 16, 2001, which is the date of service 
connection, until November 16, 2006; the date that the rating 
was increased to 100 percent.  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Arthritis, due to trauma, substantiated by x-ray findings is 
to be rated as arthritis, degenerative.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis is to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is appropriate upon x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating is appropriate upon x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  Note, however, that the 20 percent 
and 10 percent ratings based on x-ray findings, will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003, Note (1). 

Limitation of flexion under Diagnostic Code 5260 is 
noncompensable if flexion is limited to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent 
evaluation is warranted if flexion is limited to 45 degrees, 
and a 20 percent is warranted when flexion is limited to 30 
degrees.  The highest rating of 30 percent if warranted when 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension is noncompensable if extension is 
limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Diagnostic Code 5261 also provides for a 10 percent 
evaluation when extension is limited to 10 degrees; a 20 
percent evaluation when extension is limited to 15 degrees; a 
30 percent evaluation when extension is limited to 20 
degrees; a 40 percent evaluation when extension is limited to 
30 degrees; and a 50 percent evaluation when extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

A disorder of the knee involving recurrent subluxation or 
lateral instability is given a rating of 30 percent for 
severe subluxation or lateral instability, 20 percent for 
moderate subluxation or lateral instability, and 10 percent 
for slight subluxation or lateral instability.  38 C.F.R. 
§ 4.71a) Diagnostic Code 5257.

The veteran complains of pain and instability in his right 
knee, and says that his right knee symptoms have 
progressively worsened since his left knee arthroplasty.  He 
adds that he occasionally uses a cane for ambulating.

VA medical records dating from 2001 (including C&P 
examinations done in October 2001, May 2003, and January 
2003) document complaints of right knee pain.  C&P 
examination done in October 2001 found full extension and 
flexion to 125 degrees.  The veteran was also stable to 
valgus and varus stressing, and was observed as walking 
without an antalgic gait.  Even so, the examiner noted that 
the right knee was sensitive to light touch in all dermatome 
distributions, and had a palpable posterior tibial pulse.  He 
also noted that the veteran had some discomfort with the 
patellar grind, and had palpable crepitus through his range 
of motion.

Although the October 2001 examination confirmed a diagnosis 
of right knee osteoarthritis, the veteran did not meet the 
requirements for evaluation under Diagnostic Code 5261, since 
he had full extension.  38 C.F.R. § 4.71a.  However, the 
veteran was unable to fully flex to 140 degrees.  See 38 
C.F.R. § 4.71, Plate II.  Evaluation under Diagnostic Code 
5260 is thus warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Even so, the criteria for a compensable rating under 
Diagnostic Code 5260 were not met since the veteran was able 
to flex his right knee well in excess of the maximum 45 
degrees that would have provided a 10 percent rating.  Id.  
Nevertheless, in view of the veteran's noncompensable rating 
under Diagnostic Code 5260, and based on competent medical 
evidence of limitation of motion, a 10 percent rating under 
Diagnostic Code 5010 was assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5260.

Although Diagnostic Code 5003 also provides for a 20 percent 
rating based on x-ray findings of degenerative arthritis, 
this provision is inapplicable in this case since ratings 
based on x-ray findings may not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003, Note (1).

The Board further finds that a rating in excess of 10 percent 
was not warranted under any alternative provision.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5263.  Although Diagnostic 
Code 5256 provides for a rating in excess of 10 percent, 
application of this code is inappropriate as there was no 
diagnosis of ankylosis of the left knee.  Likewise, 
Diagnostic Codes 5258 and 5259 are inapplicable, as the 
clinical evidence does not show that cartilage had been 
removed or dislocated.  Additionally, there were no objective 
findings of impairment of the tibia and fibula, thus there 
was no basis for a disability rating in excess of 10 percent 
under Diagnostic 5262.  Finally, evaluation under Diagnostic 
Code 5263 is inapplicable since the veteran was not diagnosed 
with genu recurvatum.  38 C.F.R. § 4.71a.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in awarding a disability evaluation of 10 
percent under Diagnostic Code 5003.  

VA treatment records dated in September 2002 include findings 
from a physical examination of the right knee.  Right knee 
was cool without effusions.  The veteran was also found to 
have full range of motion of the right knee with moderate 
crepitus and mild medial and lateral joint margin tenderness.  
Collaterals were intact.  McMurray's, Lachman's, and drawer 
tests were also negative.  Subsequent treatment notes dated 
in March 2003 advise of range of motion of 125 degrees, but 
no effusion or instability.  In view of range of motion of 
the right knee in excess of 60 degrees a compensable rating 
under Diagnostic Code 5260 is not warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  A rating in excess of 10 
percent under Diagnostic Code 5003 is also not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  There 
is also no evidence that supports evaluation under any other 
schedular provision.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256-5263.  

In May 2003 the veteran underwent a second C&P examination.  
During the examination he said that his pain was worse with 
activity, especially stairs, but that he was able to walk up 
to a mile.  He also reported that he wore no brace or used 
any assistive device, but said that his right knee gave out 
on him occasionally.  He also stated that he had intermittent 
swelling and occasional popping.  Physical findings were of 
120 degrees range of motion, with pain at about 110 degrees 
of flexion and minimal effusion.  He was also noted to have a 
positive patellofemoral grind, positive patellofemoral 
tenderness to palpation, mild medial joint line tenderness, 
negative McMurray's, negative Lachman's, and negative 
posterior drawer.  Varus and valgus stress was stable.  X-
rays showed moderate to severe degenerative arthritis.  

Despite x-ray evidence of moderate to severe degenerative 
arthritis of the right knee, as stated before, a rating of 20 
percent for arthritis is unavailable since ratings based on 
x-ray findings may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note (1).  The evidence also continues to belie a 
compensable rating under Diagnostic Code 5260, and does not 
meet the criteria for evaluation under any other schedular 
provision.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  

Treatment records dated in August 2003 also include the 
results of a right knee examination.  Range of motion was 
from 0 to 120 degrees, stable to varus/valgus stress at 0 and 
30 degrees.  Lachman's, anterior and posterior drawer tests 
were negative, as was patellofemoral grind, but McMurray's 
was positive.  Magnetic resonance imaging and x-rays of the 
right knee done in August 2003 and March 2004 showed 
degenerative changes with a probable calcified loose bodies 
in the medial joint compartment.  Nevertheless, despite 
confirmation by radiologic and magnetic resonance imaging 
testing of severe osteoarthritis, the evidence does not 
support a rating in excess of 10 percent since a rating of 20 
percent for arthritis based on x-ray findings may not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  The evidence 
also does not support a compensable rating under Diagnostic 
Code 5260, and does not meet the criteria for evaluation 
under any other schedular provision.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5263.  

In January 2006 the veteran was accorded another C&P 
examination. During this examination the veteran complained 
of locking, instability, and pain in the right knee with 
increased activity.  He also said that he wore a brace and 
uses a crutch from time to time on his right knee which 
somewhat improves his symtoms.  Physical findings were of 
right knee range of motion active and passive flexion from 0 
to 120 degrees, with no pain through stability examination, 
and no pain on repetitive use.  Anterior and posterior 
cruciate ligament testing (Lachman and drawer test) were 
stable, as was varus and valgus, which were both in neutral, 
although the knee was tender to palpation over he medial 
joint line, with pain elicited on McMurray's testing.  X-rays 
taken pursuant to the examination revealed "marked 
degenerative changes" of the right knee.  According to the 
examiner, the veteran is "severely limited" because of the 
hypertrophic osteoarthritis of his right knee.  

Treatment records dated in June 2006 also include the report 
of a right knee examination by a VA orthopædic surgeon.  
Findings were of tenderness to palpation about the lateral 
joint space, but varus and valgus were stable.  Lachman's, 
McMurray's, and anterior signs were also negative.  Range of 
motion was from 0 to approximately 120 degrees.  X-rays 
showed osteoarthritis, right knee.  Pursuant to this 
examination the veteran was placed on the list for total 
right knee arthroplasty.

Again, the evidence does not support a rating in excess of 10 
percent.  Despite x-ray evidence in January and June of 2006 
of marked degenerative changes, a rating of 20 percent for 
arthritis is unavailable since ratings based on x-ray 
findings may not be combined with ratings based on limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 
(1).  Measured flexion during both examinations of 120 
degrees is well in excess of the schedular limit of 45 
degrees that would entail a compensable rating under 
Diagnostic Code 5260.  There is also no evidence that 
supports evaluation under any other relevant schedular 
provision.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  

VA treatment records confirm that the veteran underwent a 
right knee arthroplasty on November 16, 2006.  Based on the 
evidence of record, a rating in excess of 10 percent for 
degenerative joint disease right knee is not warranted at any 
time prior to November 16, 2006.

The assignment of an extra-schedular rating was duly 
considered under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's service-
connected right knee disability resulted in marked 
interference with his earning capacity beyond that 
contemplated by the assigned evaluation prior to November 16, 
2006, or that it necessitated frequent periods of 
hospitalization.  The Board therefore finds that the 
impairment resulting from the veteran's right knee disability 
prior to November 16, 2006, was appropriately compensated by 
the currently assigned schedular ratings.  Referral by the RO 
to the Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is thus not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

IV.  TDIU prior to November 16, 2006

The June 2002 rating decision also denied the veteran's 
request for TDIU, which the veteran has appealed.

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry 
is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran did not have a single disability rated at 60 
percent or more, or two or more service-connected 
disabilities with a combined rating of 70 percent or more, 
prior to his November 2006 right knee arthroplasty.  He thus 
did not meet the minimum schedular criteria for a TDIU.  
However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2006).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b).  

In his March 2001 claim for TDIU the veteran reported that he 
was a high school graduate with at least two years of 
college.  He reported that he last worked in February 1999 as 
a Sandblaster.  According to the veteran, he "was unable to 
perform [his] job any longer and they was unable to find 
[him] a light duty job so they force[d him] out on 
disability."  

Review of the record confirms that the veteran applied in 
February 1999 for disability retirement from his federal 
civilian Sandblaster job.  Evidence in support of his 
proposed retirement included a March 1999 letter from the 
veteran's private treating physician, who stated as follows:

On the basis of the . . . left total 
knee [[replacement] and right 
degenerative arthritis I feel this 
gentleman should not participate in 
heavy labor which involves bending, 
squatting, lifting or climbing.  

In March 1999 the veteran was granted disability retirement 
from his Sandblaster job.  Although the evidence confirms 
that this was due in part to his then service-connected left 
knee disability, the record contains no objective evidence 
that the veteran's service-connected bilateral knee 
disabilities resulted in marked interference with earning 
capacity beyond that contemplated by the assigned evaluation 
prior to November 16, 2006.  The Board notes that he was 
ambulatory without antalgic gait in October 2001, and had 
virtually full extension and bilateral knee flexion of at 
least 100 degrees until November 16, 2006.  Indeed, in the 
March 1999 letter the veteran's private treating physician 
averred that the veteran was able to perform "sedentary 
type" work.  In fact, the veteran himself reports that his 
retirement was precipitated by his last employer's inability 
to accommodate him with "light duty" work.  The record 
contains no evidence to the contrary.  

Upon VA examination in January 2006, it was opined that the 
veteran was unable to perform any job where he had to work on 
his feet.  This would include any occupation where he has to 
stand for greater than 30 minutes at a time.  That was due to 
the severe osteoarthritis of his right knee which seemed to 
be failing conservative management and would most likely 
benefit from a total knee arthroplasty.  The veteran could 
function at full capacity in a desk type job.  This evidence 
shows the veteran was capable of following a substantially 
gainful occupation.   

Moreover there is no indication that the veteran was hampered 
in his ability to obtain substantially gainful employment by 
any lack of education, since he has two years of college.  
There is no indication in the claims file that the veteran 
attempted to apply for employment and was turned down.  The 
record also contains no evidence of any frequent periods of 
hospitalization related to his service-connected knee 
disabilities from March 2001 (the date of his claims for an 
increased rating for his service-connected left knee 
disability and service connection for his right knee 
disorder) until November 16, 2006.  Based on all of the 
foregoing, the Board finds that referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, was not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

V.  TDIU from November 16, 2006, to January 1, 2008.

Effective November 16, 2006, the veteran was granted the 
highest rating of 100 percent rating for right knee 
arthroplasty, effective until January 8, 2008, at which time 
the veteran's right knee disability is scheduled to be 
reevaluated.  The veteran contends that a grant of TDIU is 
warranted beginning November 16, 2006.

If VA has found a veteran to be totally disabled as a result 
of a particular service-connected disability or combination 
of disabilities pursuant to the rating schedule, there is no 
need, and no authority, to otherwise rate that veteran 
totally disabled on any other basis.  As both a 100-percent 
schedular rating and a total-disability rating awarded 
pursuant to section 4.16(a) reflect unemployability, if an 
individual has a 100-percent schedular rating, a 
determination that that individual is unemployable as a 
result of service-connected disabilities under section 
4.16(a) is unnecessary to adequately compensate the 
individual and superfluous).  VAOPGCPREC 6-99.

Since the veteran is currently in receipt of the maximum 
rating of 100 percent for right knee arthroplasty, a claim 
for a total disability rating based on individual 
unemployability for a particular service-connected disability 
may not be considered.  

The veteran's claim for TDIU beginning January 1, 2008 is 
addressed in the remand portion of this decision.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The evidence shows that VA has met the notice and duty to 
assist provisions.  Letters from the RO dated in May 2001 
(service connection for right knee/leg claim), May 2003 
(evaluation of service-connected left and right knee and 
TDIU), and January 2004 (service connection for back claim) 
satisfied the duty to notify provisions with regard to the 
claims in parentheses.  The veteran was apprised of the 
evidence needed to substantiate his claims for service 
connection and increased ratings/TDIU.  He was also informed 
of the evidence that VA would obtain, and of the evidence 
that he should submit or request VA's assistance in 
obtaining.  Although it is unclear from the record whether 
the veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his clam (38 C.F.R. 
§ 3.159(b)(1)), as a practical matter the Board finds that he 
has been notified of the need to provide such evidence as the 
aforesaid letters informed him that additional information or 
evidence was needed to support his claims, and asked him to 
send the information or evidence to the RO.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must advise that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of the types of evidence necessary to establish a higher 
disability rating and TDIU; of the evidence that VA would 
obtain; and of the evidence that he should submit, or request 
assistance in obtaining, from VA in the May 2003 and October 
2006 letters.  He was also informed him of disability ratings 
and effective dates; of the evidence that VA would obtain; 
and of the evidence that he should submit, or request 
assistance in obtaining, in the October 2006 letter.  His 
request for a higher initial rating for his right knee 
disability was then readjudicated in a rating decision dated 
in December 2006 (which increased the rating for his right 
knee disability from 10 to 100 percent).  In addition, all 
claims were readjudicated in a January 2007 Supplemental 
Statement of the Case.  

With regard to his claim for service connection for a lumbar 
spine disorder, since the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board further finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error. See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
notes that the Court specifically stated in Pelegrini that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice with respect to the criteria for a higher evaluation 
does not nullify the rating action upon which this appeal is 
based and the Board specifically finds that the veteran was 
not prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate the claim for a higher 
initial rating.  

Moreover, if there was any deficiency in the notice to the 
veteran on any issue, the Board finds that the presumption of 
prejudice on the VA's part has been rebutted in this case by 
the following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

Regarding the duty to assist, SMRs have been obtained and 
made a part of the file.  VA and private treatment records 
have also been obtained and made a part of the file.  The 
veteran has also been accorded multiple VA examinations, the 
reports of which are of record.  He was also scheduled on 
more than one occasion for an RO hearing, which he repeatedly 
cancelled.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  
Accordingly, the Board concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for degenerative joint disease of the 
lumbar spine secondary to service-connected left knee 
disability is denied.

A rating in excess of 30 percent for residuals, left knee 
injury with degenerative arthritis, left knee replacement is 
denied.

An initial disability rating in excess of 10 percent for 
degenerative joint disease, right knee, prior to November 16, 
2006, is denied.

A grant of TDIU prior to November 16, 2006, is denied.


REMAND

As stated before, in its December 2006 rating decision the RO 
advised that the veteran's right knee disability, which is 
currently rated at 100 percent, will be evaluated at 30 
percent beginning January 1, 2008.  The veteran has appealed 
a rating of less than 100 percent/TDIU beginning January 1, 
2008.  

The Board notes that the veteran receives his healthcare 
through VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA medical records pertaining to the veteran 
that are dated from November 2006 until at least January 
2008.  A C&P examination to be done approximate to January 1, 
2008, is also warranted in order to evaluate the veteran's 
right knee disability, and to determine whether the veteran 
thereafter meets the criteria for a grant of TDIU.  38 C.F.R. 
§ 3.304(d).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Obtain all relevant treatment records 
compiled from November 16, 2006 to January 
1, 2008, by the VAMC patronized by the 
veteran.  

2.  Schedule the veteran approximate to 
January 1, 2008 for an examination by an 
appropriate specialist regarding his right 
knee disability.  The claims file must be 
made available to, and reviewed by, the 
examiner to determine the severity of his 
right knee disability.  Range of motion 
studies are essential.  Any determination 
should be expressed in terms of the degree 
of additional range of motion loss due to 
pain, weakened movement, excess 
fatigability or incoordination.  The 
examiner must also identify whether there 
are objective signs of pain, and whether 
any such pain could significantly limit 
functional ability during flare-ups or 
when the knee is used repeatedly over a 
period of time.  This determination should 
also be portrayed in terms of the degree 
of additional range of motion loss due to 
pain on use or during flare-ups.  

All conclusions should be supported by a  
complete rationale.  

3.  The veteran should also have a VA 
examination regarding his claim for TDIU.  
The claims folder must be made available 
to, and reviewed by, the examiner.  All 
indicated tests should be performed, and 
all findings reported in detail.  

The examiner is specifically requested to 
opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's service-
connected disabilities, either 
individually or collectively, preclude 
substantially gainful employment 
consistent with his education and 
occupational experience.  

A rationale for the opinions offered 
should be set forth in the report 
provided.  The examiner should resolve 
his/her opinion with any conflicting 
medical evidence of record.  

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


